Exhibit 10.4

ENTEROMEDICS INC.

INDUCEMENT OPTION PLAN

Adopted: December 22, 2015

Effective Date: January 18, 2016

Section 1. Purpose.

The purpose of the Plan is to aid in attracting employees, management personnel
and Non-Employee Directors capable of assuring the future success of the
Company, to induce such personnel and Non-Employee Directors to accept
employment with the Company, and to offer such personnel incentives to put forth
maximum efforts for the success of the Company’s business and to afford such
personnel and Non-Employee Directors an opportunity to acquire a proprietary
interest in the Company.

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

 

  (a). “Affiliate” shall mean (i) any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company and (ii) any
entity in which the Company has a significant equity interest, in each case as
determined by the Committee.

 

  (b). “Award” shall mean any Option granted under the Plan and in compliance
with NASDAQ Listing Rule 5635(c)(4).

 

  (c). “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan.

 

  (d). “Board” shall mean the Board of Directors of the Company.

 

  (e). “Change in Control” shall have the meaning ascribed to such term in an
Award Agreement, or any other applicable employment or change in control
agreement between the Participant and the Company; provided, however, that no
Award Agreement shall contain a definition of change in control that has the
effect of accelerating the exercisability of any Award or the lapse of
restrictions relating to any Award upon only the announcement or stockholder
approval of (rather than consummation of) any reorganization, merger or
consolidation of, or sale or other disposition of all or substantially all of
the assets of, the Company.

 

  (f). “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any regulations promulgated thereunder.

 

  (g). “Committee” shall mean either the Board or the independent compensation
committee of the Board appointed by the Board to administer the Plan.

 

  (h). “Company” shall mean EnteroMedics Inc., a Delaware corporation, and any
successor corporation.

 

  (i). “Director” shall mean a member of the Board.

 

  (j). “Eligible Person” shall mean any potential employee, officer or
Non-Employee Director that the Company desires to induce into entering
employment with the Company or any Affiliate whom the Committee determines to be
an Eligible Person in compliance with NASDAQ Listing Rule 5635(c)(4).

 

  (k). “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

  (l).

“Fair Market Value” shall mean, with respect to any property (including, without
limitation, any Shares or other securities), the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Committee. Notwithstanding the foregoing, unless otherwise
determined by the Committee, the Fair Market Value of Shares on a given date for
purposes of the Plan shall not be less than (i) the closing price as reported
for composite transactions, if the Shares are then



--------------------------------------------------------------------------------

  listed on a national securities exchange, (ii) the last sale price, if the
Shares are then quoted on the NASDAQ Stock Market or (iii) the average of the
closing representative bid and asked prices of the Shares in all other cases, on
the date as of which fair market value is being determined. If on a given date
the Shares are not traded in an established securities market, the Committee
shall make a good faith attempt to satisfy the requirements of this clause and
in connection therewith shall take such action as it deems necessary or
advisable.

 

  (m). “Incentive Stock Option” shall mean an option intended to meet the
requirements of Section 422 of the Code or any successor provision.

 

  (n). “Non-Employee Directors” shall mean members of the Board who are also not
employees of the Company.

 

  (o). “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

 

  (p). “Option” shall mean a Non-Qualified Stock Option.

 

  (q). “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.

 

  (r). “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.

 

  (s). “Plan” shall mean the EnteroMedics Inc. Inducement Option Plan, as
amended from time to time.

 

  (t). “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor rule or regulation.

 

  (u). “Section 162(m)” shall mean Section 162(m) of the Code, or any successor
provision, and the applicable Treasury Regulations promulgated thereunder.

 

  (v). “Section 409A” shall mean Section 409A of the Code, or any successor
provision and the applicable Treasury Regulations and other applicable guidance
thereunder.

 

  (w). “Securities Act” shall mean the Securities Act of 1933, as amended.

 

  (x). “Share” or “Shares” shall mean shares of Common Stock, $0.01 par value,
of the Company or such other securities or property as may become subject to
Awards pursuant to an adjustment made under Section 4(c) of the Plan.

 

  (y). “Specified Employee” shall mean a specified employee as defined in
Section 409A(a)(2)(B) of the Code or applicable proposed or final regulations
under Section 409A, determined in accordance with procedures established by the
Company and applied uniformly with respect to all plans maintained by the
Company that are subject to Section 409A.

Section 3. Administration.

 

  (a).

Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the number of Shares to be covered by (or with
respect to which payments, rights or other matters are to be calculated in
connection with) each Award; (iii) determine the terms and conditions of any
Award or Award Agreement; (iv) amend the terms and conditions of any Award or
Award Agreement and accelerate the exercisability of Options; (iv) determine
whether, to what extent and under what circumstances Awards may be exercised in
cash, Shares, other securities, other Awards or other property, or canceled,
forfeited or suspended; (v) determine whether, to what extent and under what
circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable with respect to an Award under the Plan shall be deferred
either automatically or at the election of the holder thereof or the Committee;
(vi) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan; (vii) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan;



--------------------------------------------------------------------------------

  and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon any
Participant, any holder or beneficiary of any Award.

 

  (b). Delegation. The Committee may delegate its powers and duties under the
Plan to one or more officers or Directors of the Company or any Affiliate or a
committee of such officers or Directors, subject to such terms, conditions and
limitations as the Committee may establish in its sole discretion; provided,
however, that the Committee shall not delegate such authority (i) with regard to
grants of Awards to be made to officers or Directors of the Company or any
Affiliate who are subject to Section 16 of the Exchange Act, (ii) in such a
manner as would cause the Plan not to comply with the requirements of
Section 162(m) or (iii) in such a manner as would contravene Section 157 of the
Delaware General Corporation Law.

Section 4. Shares Available for Awards.

 

  (a). Shares Available. Subject to adjustment as provided in Section 4(c), the
aggregate number of Shares that may be issued under all Awards under the Plan as
of the Effective Date shall be 380,001. If any Shares covered by an Award or to
which an Award relates are not purchased or are forfeited, or if an Award
otherwise terminates without delivery of any Shares, then the number of Shares
counted against the aggregate number of Shares available under the Plan with
respect to such Award, to the extent of any such forfeiture or termination,
shall again be available for granting Awards under the Plan.

 

  (b). Accounting for Awards. For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan.

 

  (c). Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Shares (or other securities or other property)
that thereafter may be made the subject of Awards, (ii) the number and type of
Shares (or other securities or other property) subject to outstanding Awards and
(iii) the purchase or exercise price with respect to any Award; provided,
however, that the number of Shares covered by any Award or to which such Award
relates shall always be a whole number.

 

  (d). (d) Award Limitations under the Plan.

 

  (i) Section 162(m) Limitation for Certain Types of Awards. No Eligible Person
that may be a “covered person” within the meaning of Section 162(m) may be
granted Options or any other Awards under the Plan, the value of which is based
solely on an increase in the value of the Shares after the date of grant of such
Award or Awards, and which is intended to represent “qualified performance-based
compensation” within the meaning of Section 162(m), for more than 190,000 Shares
or, if such Award is payable in cash, for an amount greater than the Fair Market
Value of 190,000 Shares at the time of payment (subject, in each case, to
adjustment as provided for in Section 4(c) of the Plan) in the aggregate in any
calendar year.

 

  (ii) The limitations contained in this Section 4(d) shall apply only with
respect to Awards granted under this Plan, and limitations on awards granted
under any other stockholder approved executive incentive plan maintained by the
Company will be governed solely by the terms of such other plan.



--------------------------------------------------------------------------------

Section 5. Eligibility.

Any Eligible Person of the Company or any Affiliate, shall be eligible to be
designated a Participant. In determining which Eligible Persons shall receive an
Award and the terms of any Award, the Committee may take into account the nature
of the services to be rendered by the respective Eligible Persons, their
potential contributions to the success of the Company or such other factors as
the Committee, in its discretion, shall deem relevant.

Section 6. Awards.

 

  (a). Options. The Committee is hereby authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine:

 

  (i) Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a purchase price below Fair Market Value on the
date of grant (A) to the extent necessary or appropriate, as determined by the
Committee, to satisfy applicable legal or regulatory requirements of a foreign
jurisdiction or (B) if the Option is granted in substitution for a stock option
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate.

 

  (ii) Option Term. The term of each Option shall be fixed by the Committee.

 

  (iii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the applicable
exercise price) in which, payment of the exercise price with respect thereto may
be made or deemed to have been made. Alternatively, the Committee may, in its
discretion, permit an Option to be exercised by delivering to the Participant a
number of Shares having an aggregate Fair Market Value (determined as of the
date of exercise) equal to the excess, if positive, of the Fair Market Value of
the Shares underlying the Option being exercised, on the date of exercise, over
the exercise price of the Option for such Shares.

 

  (b). General.

 

  (i) No Cash Consideration for Awards. Awards shall be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.

 

  (ii) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to or in
tandem with any other award granted under any plan of the Company or any
Affiliate other than the Plan. Awards granted in addition to or in tandem with
awards granted under any such other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other awards.

 

  (iii) Forms of Payment under Awards. Subject to the terms of the Plan and of
any applicable Award Agreement, payments or transfers to be made by the Company
or an Affiliate upon the grant, exercise or payment of an Award may be made in
such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities, other Awards or other property or
any combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee.

 

  (iv)

Limits on Transfer of Awards. Except as provided by the Committee or by this
Plan, any Award and any right under any such Award shall not be transferable by
a Participant other than by will or by the laws of descent and distribution or
by transfer of an Award back to the Company. The Committee may establish
procedures as it deems appropriate for a Participant to designate a Person or
Persons, as beneficiary or beneficiaries, to exercise the rights of the
Participant and receive any property distributable with respect to any Award in
the event of the Participant’s death. The Committee, in its discretion and
subject to such additional terms and conditions as it determines, may permit a
Participant to transfer an Option to any “family member” (as defined in the
General Instructions to Form S-8 (or any successor to such Instructions or such
Form) under the Securities Act) at any time that such Participant holds such
Option, provided that such transfers may not be for “value” (as defined in the
General Instructions to Form S-8 (or any successor to such Instructions or such
Form) under the



--------------------------------------------------------------------------------

  Securities Act) and the family member may not make any subsequent transfers
other than by will or by the laws of descent and distribution. Each Award under
the Plan or right under any such Award shall be exercisable during the
Participant’s lifetime only by the Participant (except as provided herein or in
an Award Agreement or amendment thereto relating to an Option) or, if
permissible under applicable law, by the Participant’s guardian or legal
representative. No Award or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.

 

  (v) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

 

  (vi) Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
and to any applicable federal or state securities laws and regulatory
requirements. The Committee may cause appropriate entries to be made or legends
to be affixed to reflect such restrictions. If the Shares or other securities
are listed on a securities exchange, the Company shall not be required to
deliver any Shares or other securities covered by an Award until such Shares or
other securities have been listed on such securities exchange.

 

  (vii) Section 409A Provisions. Notwithstanding anything in the Plan or any
Award Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A and
applicable guidance thereunder is otherwise payable or distributable to a
Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a Change in Control or due to the Participant’s disability or
“separation from service” (as defined under Section 409A), such amount or
benefit will not be payable or distributable to the Participant by reason of
such circumstance unless the Committee determines in good faith that (i) the
circumstances giving rise to such Change in Control, disability or separation
from service meet the definition of a change in ownership or control, disability
or separation from service, as the case may be, in Section 409A(a)(2)(A) of the
Code and applicable proposed or final regulations, or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A by reason of the short-term deferral exemption or otherwise. Any
payment or distribution that otherwise would be made to a Participant who is a
Specified Employee (as determined by the Committee in good faith) on account of
separation from service may not be made before the date which is six months
after the date of the Specified Employee’s separation from service (or if
earlier, upon the Specified Employee’s death) unless the payment or distribution
is exempt from the application of Section 409A by reason of the short-term
deferral exemption or otherwise.

Section 7. Amendment and Termination; Adjustments.

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:

 

  (a). Amendments to the Plan. The Board may amend, alter, suspend, discontinue
or terminate the Plan; provided, however, that, notwithstanding any other
provision of the Plan or any Award Agreement, without the approval of the
stockholders of the Company, no such amendment, alteration, suspension,
discontinuation or termination shall be made that, absent such approval:

 

  (i) if a class of the Company’s securities is then listed on a securities
exchange, would cause Rule 16b-3 or the provisions of Section 162(m)(4)(c) of
the Code to become unavailable with respect to the Plan; or

 

  (ii) would violate the rules or regulations of the NASDAQ Stock Market, any
other securities exchange or the Financial Industry Regulatory Authority, Inc.
that are applicable to the Company.

 

  (b).

Amendments to Awards. Except as otherwise expressly provided in the Plan, the
Committee may waive any conditions of or rights of the Company under any
outstanding Award, prospectively or retroactively. Except as otherwise expressly
provided in the Plan (specifically including the next two sentences hereof), the
Committee may amend, alter, suspend, discontinue or terminate any outstanding
Award, prospectively



--------------------------------------------------------------------------------

  or retroactively, but no such action may adversely affect the rights of the
holder of such Award without the consent of the Participant or holder or
beneficiary thereof. If any provision of the Plan or an Award Agreement would
result in adverse tax consequences under Section 409A, the Committee may amend
that provision (or take any other action reasonably necessary) to avoid any
adverse tax results and no action taken to comply with Section 409A shall be
deemed to impair or otherwise adversely affect the rights of any holder of an
Award or beneficiary thereof. In the event of any reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company or any other similar corporate transaction or
event involving the Company (or the Company shall enter into a written agreement
to undergo such a transaction or event), the Committee or the Board may, in its
sole discretion, provide for any of the following to be effective upon the
consummation of the event (or effective immediately prior to the consummation of
the event, provided that the consummation of the event subsequently occurs):

 

  (i) either (A) termination of any such Award, whether or not vested, in
exchange for an amount of cash and/or other property, if any, equal to the
amount that would have been attained upon the exercise of such Award or
realization of the Participant’s rights (and, for the avoidance of doubt, if, as
of the date of the occurrence of the transaction or event described in this
Section 7(b)(i)(A), the Committee or the Board determines in good faith that no
amount would have been attained upon the exercise of such Award or realization
of the Participant’s rights, then such Award may be terminated by the Company
without any payment) or (B) the replacement of such Award with other rights or
property selected by the Committee or the Board, in its sole discretion;

 

  (ii) that such Award be assumed by the successor or survivor corporation, or a
parent or subsidiary thereof, or shall be substituted for by similar options,
rights or awards covering the stock of the successor or survivor corporation, or
a parent or subsidiary thereof, with appropriate adjustments as to the number
and kind of shares and prices;

 

  (iii) that such Award shall be exercisable or payable or fully vested with
respect to all Shares covered thereby, notwithstanding anything to the contrary
in the applicable Award Agreement; or

 

  (iv) (iv) that the Award cannot vest, be exercised or become payable after a
date certain in the future, which may be the effective date of such event.

 

  (c). Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.

Section 8. Income Tax Withholding; Tax Bonuses.

 

  (a). Withholding. In order to comply with all applicable federal or state
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of a
Participant are withheld or collected from such Participant. In order to assist
a Participant in paying all or a portion of the federal and state taxes to be
withheld or collected upon exercise or receipt of (or the lapse of restrictions
relating to) an Award, the Committee, in its discretion and subject to such
additional terms and conditions as it may adopt, may permit the Participant to
satisfy such tax obligation by (i) electing to have the Company withhold a
portion of the Shares otherwise to be delivered upon exercise or receipt of (or
the lapse of restrictions relating to) such Award with a Fair Market Value equal
to the amount of such taxes or (ii) electing to deliver to the Company Shares
other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.

 

  (b). Tax Bonuses. The Committee, in its discretion, shall have the authority,
at the time of grant of any Award under this Plan or at any time thereafter, to
approve cash bonuses to designated Participants to be paid upon their exercise
or receipt of (or the lapse of restrictions relating to) Awards in order to
provide funds to pay all or a portion of federal and state taxes due as a result
of such exercise or receipt (or the lapse of such restrictions). The Committee
shall have full authority in its discretion to determine the amount of any such
tax bonus.



--------------------------------------------------------------------------------

Section 9. General Provisions.

 

  (a). No Rights to Awards. No Eligible Person, Participant or other Person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

 

  (b). Award Agreements. No Participant will have rights under an Award granted
to such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant.

 

  (c). No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Affiliate from adopting or continuing in
effect other or additional compensation arrangements, and such arrangements may
be either generally applicable or applicable only in specific cases.

 

  (d). No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment at any time, with or without cause. In
addition, the Company or an Affiliate may at any time dismiss a Participant from
employment free from any liability or any claim under the Plan, unless otherwise
expressly provided in the Plan or in any Award Agreement.

 

  (e). Governing Law. The validity, construction and effect of the Plan or any
Award, and any rules and regulations relating to the Plan or any Award, shall be
determined in accordance with the laws of the State of Minnesota.

 

  (f). Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

 

  (g). No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

 

  (h). No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Shares or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.

 

  (i). Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

  (j). Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation under any compensation-based retirement, disability,
or similar plan of the Company unless required by law or otherwise provided by
such other plan.

Section 10. Effective Date of the Plan.

The Plan shall be effective as of the date of the first Award under the Plan.



--------------------------------------------------------------------------------

Section 11. Term of the Plan.

Awards shall only be granted under the Plan during a 10-year period beginning on
December 22, 2015. However, unless otherwise expressly provided in the Plan or
in an applicable Award Agreement, any Award theretofore granted may extend
beyond the end of such 10-year period, and the authority of the Committee
provided for hereunder with respect to the Plan and any Awards, and the
authority of the Board to amend the Plan and to waive any conditions or rights
of the Company under any Award pursuant to 7(b) hereof, shall extend beyond the
termination of the Plan.